1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                                    NO. 30,284

10 DANA EICHER,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 Douglas R. Driggers, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Dana Eicher
18 Grants, NM

19 Pro se Appellant


20                                 MEMORANDUM OPINION

21 CASTILLO, Judge.
1       Summary dismissal was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary dismissal has been filed,

3 and the time for doing so has expired.

4       Dismissed.

5       IT IS SO ORDERED.



6                                          ___________________________________
7                                          CELIA FOY CASTILLO, Judge

8 WE CONCUR:




 9 __________________________________
10 CYNTHIA A. FRY, Chief Judge




11 __________________________________
12 ROBERT E. ROBLES, Judge




                                             2